           Case 2:17-cv-01709-JLR Document 101 Filed 09/15/20 Page 1 of 1
                                                                              FILED
                       UNITED STATES COURT OF APPEALS                          SEP 15 2020

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




 DANIEL ESPINOZA,                                   No.   20-35506

                 Plaintiff-Appellant,               D.C. No. 2:17-cv-01709-JLR
                                                    Western District of Washington,
  v.                                                Seattle

 CITY OF SEATTLE; THOMAS
 MAHAFFEY, individually,                            ORDER

                 Defendants-Appellees.


          The parties’ Stipulation of Voluntary Dismissal (docket entry no. 8) is

granted. Fed. R. App. P. 42(b). As stated in the stipulation, each party shall bear

its own costs. A copy of this order shall serve as and for the mandate of this court.

                                          FOR THE COURT:


                                          By: Chris Goelz
                                          Circuit Mediator
9/15/20
